ACCEPTED
                                                                                             04-14-00814-CR
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        6/9/2015 10:01:59 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                  NO. 04-14-00814-CR

 JACOB R. SONGER                          §        IN THE FOURTH DISTRICT
                                                                   FILED IN
                                                                  4th COURT OF APPEALS
                                          §                        SAN ANTONIO, TEXAS
 v.                                       §        COURT OF       6/9/2015 10:01:59 PM
                                                                APPEALS
                                                                    KEITH E. HOTTLE
                                          §                               Clerk
 STATE OF TEXAS                           §        SAN ANTONIO, TEXAS

      MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

 TO THE HONORABLE JUDGES OF THE FOURTH COURT OF APPEALS:

       NOW COMES Don Allee, County Attorney of Kendall County and Counsel for the

State of Texas, and files this Motion asking that the Court extend the time for filing the

State’s brief.

       Jacob Songer, Appellant, filed a notice of appeal on November 4, 2014. The

Clerk’s Record was filed on February 2, 2015, and the Reporter’s Record was filed

December 11, 2014. Appellant’s brief was originally due on January 9 2015. After two

motions for extension of time were granted, Appellant’s brief was filed May 11, 2015.

Appellee’s brief is due June 10, 2015. This is Appellee’s first motion for extension and

the State requests a 30 day extension.

       This extension is not sought for the purpose of delaying this appeal. State

requests an extension for the following reasons:

        1) Counsel would like more time to research and write this brief. The appellant
            did not timely request findings of facts and conclusions of law, and in the
            absence of such, the Appellant’s brief makes statements the State needs more
            time to research in order to respond appropriately.

        2) Counsel has recently been handling all criminal misdemeanor intake for
            Kendall County.


                                          1 of 3
        3) Counsel has recently been consulting on legislation proposed during the 84th
            legislative session regarding the redistricting of Kendall County.

        4) Counsel and one other attorney are responsible for all criminal misdemeanor
            prosecutions, felony and misdemeanor juvenile prosecutions, Justice of the
            Peace criminal prosecutions, and protective order applications. The State has
            had numerous settings under these responsibilities the past 30 days.

          Therefore, counsel respectfully asks the Court to grant this extension o f time

to file the State’s brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays that the

Court grant an extension of time to July 20, 2015, for filing the State’s brief pursuant

to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

                                                    Respectfully submitted,

                                                    Don Allee
                                                    County Attorney
                                                    Kendall County, Texas

                                                    /s/ Nicole S. Bishop

                                                    Nicole S. Bishop
                                                    State Bar No. 24066071
                                                    Assistant County Attorney
                                                    201 East San Antonio, Suite 306
                                                    Boerne, Texas 78006
                                                    Phone: (830) 249-9343
                                                    Fax: (830) 249-4176
                                                    Email:nicole.bishop@co.kendall.tx.us
                                                    Attorney on Appeal




                                           2 of 3
                          CERTIFICATE OF SERVICE

      I, Nicole S. Bishop, Assistant County Attorney, Kendall County, Texas, certify that

a copy of the foregoing motion was served to Appellant’s counsel, Harold J. Danford and

John H. Mathews, at hdanford@ktc.com, on this 9th day of June, 2015.



                                                 /s/ Nicole S. Bishop

                                                 Nicole S. Bishop




                                        3 of 3